

117 HR 5199 IH: To amend title 10, United States Code, to provide for the treatment of notice of presumed risk issued by the Military Aviation and Installation Assurance Clearinghouse for review of mission obstructions.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5199IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Bacon introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for the treatment of notice of presumed risk issued by the Military Aviation and Installation Assurance Clearinghouse for review of mission obstructions.1.Treatment of notice of presumed risk issued by Military Aviation and Installation Assurance Clearinghouse for review of mission obstructionsSubparagraph (B) of paragraph (2) of subsection (C) of section 183a of title 10, United States Code, is amended to read as follows:(B)A notice of presumed risk issued pursuant to subparagraph (A) is a preliminary assessment only and is not a finding of unacceptable risk under subsection (e). A discussion of mitigation actions could resolve the concerns identified by the Department in the preliminary assessment in favor of the applicant..